Citation Nr: 9913808	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for coronary 
arteriosclerotic heart disease.

3.  Entitlement to service connection for gastroesophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from December 1942 to 
October 1945 and was a prisoner of the German Government from 
October 1944 to April 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The Board denied service connection for a hearing loss in 
a May 1989 decision.

2.  Since the May 1989 Board decision, the following 
pertinent evidence has been received:  VA outpatient records 
reflecting audiological examinations conducted in 1988 and 
1991, and the report of a VA audiological examination in 
March 1997.

3.  The evidence received since May 1989 is not new and 
material.

4.  No competent evidence has been presented or secured in 
this case to render plausible a claim that coronary 
arteriosclerotic heart disease had its onset during service 
or that any current coronary arteriosclerotic heart disease 
is linked to service.

5.  No competent evidence has been presented or secured in 
this case to render plausible a claim that gastroesophageal 
reflux had its onset during service or that any current 
cardiovascular disorder, including hypertension, is linked to 
service.

6.  The claims of entitlement to service connection for 
coronary arteriosclerotic heart disease and gastroesophageal 
reflux disease are not plausible.


CONCLUSIONS OF LAW

1.  The Board decision in May 1989 denying service connection 
for a hearing loss is final.  38 U.S.C.A. §§ 7103(a) and 7104 
(West 1991 & Supp. 1998).

2.  Evidence received since the May 1989 Board decision 
denying service connection for defective hearing is not new 
and material and the veteran's claim is not reopened.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The claim of entitlement to service connection for 
coronary arteriosclerotic heart disease is not well grounded, 
and there is no duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for 
gastroesophageal reflux is not well grounded, and there is no 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The National Personnel Records Center has advised that no 
service medical records are available at that facility.  
"Fire- related service" was noted.

The veteran was hospitalized at a service hospital in July 
1946 for treatment of an unrelated disability.  No pertinent 
complaints were noted.

The veteran filed his initial claim for benefits in March 
1982.  He only claimed a nervous disorder and a skin problem.  

The veteran had a period of private hospitalization in June 
1983.  He reported that his hearing was diminished and that 
he had been treated by a private physician who told him that 
this was chiefly a consequence of acoustic trauma.  A 
gastrointestinal evaluation disclosed no major troubles 
although he claimed a little change in his bowels.  A stress 
test was normal and a cerebral Doppler scan showed no 
evidence of carotid stenosis.  Coronary artery disease or 
gastroesophageal reflux were not diagnosed.

The veteran received a VA former prisoner of war examination 
in December 1983 and January 1984.  The physical examination 
of his vascular system and heart was normal.  The evaluation 
of his gastrointestinal examination was normal except for 
some complaints of constipation which the examiner attributed 
to medication the veteran was taking.  An electrocardiogram 
(EKG) was interpreted as showing a possible inferior scar.  
An audiology examination in January 1984 revealed a bilateral 
hearing loss.  Hearing aids were recommended.

The veteran testified at a hearing at the RO in October 1988.  
He testified that in service he was in close proximity to 
artillery fire and had a period of ringing in the ears for 
approximately one week.  

During 1988, the veteran was seen on numerous occasions with 
complaints of diarrhea.

The Board in a decision in May 1989 denied service connection 
for a hearing loss, finding that a hearing loss was first 
shown many years after service and was not shown to be 
related thereto.

A Board decision in May 1990 denied service connection for 
hypertension.

In November 1990, the veteran had a private colonoscopy as a 
result of complaints of diarrhea.  The final impression was 
minimal diverticular disease.  The examiner thought it 
possible that the diarrhea the veteran was having was due to 
irritable bowel syndrome.  
The veteran received a VA heart examination in March 1997.  
He stated that he was told that he had a scar on his heart 
during an evaluation in the 1980's.  He said he took his 
wife's nitroglycerin when he had severe chest pain.  An 
evaluation disclosed that his heart was not enlarged.  He had 
a regular rhythm and no murmurs.  An EKG disclosed sinus 
bradycardia and was otherwise normal.  The diagnosis was 
coronary arteriosclerotic heart disease.  

The veteran received a VA stomach examination in March 1997.  
He complained of frequent heartburn and claimed he had been 
diagnosed with gastroesophageal reflux.  The diagnosis was 
gastroesophageal reflux disease.

The veteran received a VA audiological evaluation in March 
1997.  He claimed decreased hearing loss since he was exposed 
to artillery fire in May 1944.  His ears began to ring and 
they were stopped up for several days.  He also reported a 
40-year history of noise exposure in the civilian workplace 
with the use of ear protection when it was available.  He had 
worn hearing aids for the past ten years.  Testing disclosed 
a moderate to moderately severe hearing loss in both ears. 

Legal Analysis

Whether new and material evidence has been submitted to 
reopen a claim for a hearing loss

The Board decision in May 1989 denied service connection for 
defective hearing.  When the Board disallows a claim, a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (West 1991).  A decision of the Board 
is final unless the Chairman orders reconsideration.  
38 U.S.C.A. §§ 7103(a) and 7104(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1100 (1998).  No motion for reconsideration is 
of record; therefore, the May 1989 Board decision is final.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  When the 
issue is reopening, the question of well groundedness is not 
for determination as a preliminary matter.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998), citing Molloy v. Brown, 9 
Vet. App. 513, 516 (1996).  It must first be determined 
whether new and material evidence has been presented.  When a 
claimant presents a claim to reopen a previously final 
determination, there are three sequential steps that must be 
followed in analyzing the claim.  The first is determining 
whether, under the criteria set forth in 38 C.F.R. 
§ 3.156(a), the claimant has presented new and material 
evidence.  If new and material evidence has been submitted, 
the claim is reopened, and the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, and presuming its credibility, the claim as 
reopened is well grounded.  Third, if the claim is well 
grounded, the claim is evaluated on its merits once the duty 
to assist has been complied with.  See Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
"Material" evidence is evidence that is "relevant to and 
probative of the issue at hand."  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998). 

The VA is directed to consider the evidence that has been 
added to the record since the last final disallowance of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992)

Since the Board's final denial of service connection for a 
hearing loss in 1989, the following pertinent evidence has 
been received: VA outpatient reports reflecting audiological 
examinations conducted in 1988 and 1991, and the report of a 
VA audiological examination conducted in March 1997.  This 
evidence is not new because it is essentially no different 
from the evidence of record considered by the Board in 1989.   
At the time of that decision, the existence of a bilateral 
hearing disorder had been demonstrated.  In addition, the 
veteran's complaints of ringing in the ears following 
exposure to artillery fire during service were the same as at 
the time of the former decision.  Although the VA examiner in 
March 1997 reported the veteran had exposure to acoustic 
trauma during service and for forty years after service, he 
did not attribute the hearing loss to service.  This is 
similar to the previous medical evidence attributing the 
hearing loss to acoustic trauma.  Therefore, the evidence 
submitted since the 1989 Board decision is not new.  As the 
United States Court of Appeals for Veterans Claims (Court) 
stressed in Vargas-Gonzalez, No. 96-536 (U.S. Vet. App. Apr. 
12, 1999), once the Board determines the evidence is not new, 
that ends the analysis of whether it the evidence is "new 
and material".  Therefore, this claim is not reopened.

Service connection for arteriosclerotic heart disease and 
gastroesophageal reflux disease.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The Court has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  Moreover, the Court has stated that "[t]he 
quality and quantity of the evidence required to meet this 
statutory burden . . . will depend upon the issue presented 
by the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Where the issue in a case is factual, competent lay 
evidence may suffice; however, "where the determination 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Id. at 93.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  A veteran who has 90 days or more of wartime 
service may be entitled to presumptive service connection of 
a chronic disease that becomes manifest to a degree of 10 
percent or more within one year from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.307 (1998).  Sensorineural hearing loss 
and coronary arteriosclerotic heart disease are conditions 
that may be presumptively service connected if manifest to a 
degree of ten percent within a year of service.  38 C.F.R. 
§ 3.309(a) (1998).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1998).

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.

In addition, 38 U.S.C.A. § 1112(b) provides that in the case 
of a veteran who was a former prisoner of war and was 
detained or interned for not less than 30 days, certain 
diseases which become manifest to a degree of 10 percent 
after service, shall be considered incurred in service.  In 
this case, however, coronary arteriosclerotic heart disease 
or gastroesophageal reflux are not diseases contemplated by 
this provision.  Therefore, if their onset is established 
many years after service, there must be credible evidence 
linking the disease to service.

Initially, the Board notes that service connection for 
hypertension was denied by the Board in 1990.  Although this 
is a cardiovascular disability, it is a different disability 
than coronary arteriosclerotic heart disease.  Coronary 
arteriosclerosis is defined as degenerative and metabolic 
changes of the walls of the coronary arteries usually 
beginning with atheroma of the intima and preceding to 
involve the media; also calcified lesions known as 
Monckeberg's.  On the other hand, hypertensive 
arteriosclerosis is a progressive increase in muscle and 
elastic tissue of arterial walls, resulting from 
hypertension.   Stedman's Medical Dictionary, 135 (26th ed. 
1995).  Therefore, the issue of service connection for 
coronary arteriosclerotic heart disease will be adjudicated 
on a de novo basis.

The service medical records are not available.  However, it 
is significant that there is no clinical evidence of the 
existence of any heart disease shortly after service, or for 
many years thereafter.  Furthermore, there is no competent 
medical evidence of any link between the veteran's current 
coronary arteriosclerotic heart disease and service.  As 
noted on an EKG performed in December 1993, a possible 
inferior scar was reported.  However, this was more than 35 
years after discharge from service.  Furthermore, it was not 
shown on the EKG in March 1997.  Also, as noted above, 
coronary arteriosclerotic heart disease is not a presumptive 
disease for prisoners of war.

With regard to the gastroesophageal reflux disease, there is 
no evidence of any gastrointestinal problem until many years 
after service.  For example, none was claimed when the 
veteran filed his initial claim for benefits in 1982.  A 
gastrointestinal evaluation by the VA in December 1983 was 
normal except for some complaints of constipation which was 
believed by the examiner due to medication.  Furthermore, 
there is no competent medical evidence of any link between 
the veteran's current gastroesophageal reflux  disease and 
service.

On the basis of the above findings, the Board can identify no 
basis in the record that would make these claims plausible.  
38 U.S.C.A. § 5107(a) (West 1991); see Grottveit at 92, 
Tirpak at 610-11; and Murphy at 81.

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case the 
appellant has not put the VA on notice of the existence of 
any additional evidence which would have made these claim 
plausible.


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for a bilateral hearing 
disorder.

The claims for service connection for coronary 
arteriosclerotic heart disease and gastroesophageal reflux 
disease are not well grounded and are denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

